Citation Nr: 1647379	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  09-13 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea due to exposure to herbicides, including as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic fatigue syndrome, including as secondary to PTSD.

3.  Entitlement to service connection for erectile dysfunction, including as secondary to PTSD.

4.  Entitlement to service connection for a prostate disability due to exposure to herbicides.

5.  Entitlement to service connection for hypertension due to exposure to herbicides.

6.  Entitlement to a rating in excess of 30 percent for PTSD prior to April 1, 2009 and in excess of 70 percent from that date.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969, including combat service in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2008 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In the November 2008 decision, the RO denied a rating in excess of 30 percent for PTSD.  During the course of the appeal, the RO increased the rating for PTSD to 70 percent effective from April 1, 2009.  The Veteran continues his appeal, seeking a 100 percent rating.  See October 2010 Veteran's statement.  It is noted that temporary total ratings have been assigned based on hospitalization for multiple periods.  

In an October 2011 rating decision, the RO denied service connection for obstructive sleep apnea, chronic fatigue syndrome, erectile dysfunction and right shoulder disability, and declined to reopen the claims of service connection for hypertension and prostate disability.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an August 2015 videoconference Board hearing.  In November 2015, the Board reopened the claims of entitlement to service connection for a right shoulder disability, a prostate disability, and hypertension; service connection for a right shoulder disability was granted, and service connection for a prostate disability and hypertension were remanded along with the claims of service connection for obstructive sleep apnea, chronic fatigue syndrome, erectile dysfunction, for further development.  The grant of service connection for a right shoulder disability represents a complete grant of that claim, and the issue is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The issues of service connection for obstructive sleep apnea, erectile dysfunction, hypertension, and a prostate disability are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not shown to have a current diagnosis of chronic fatigue syndrome.

2.  During the entire period under appeal, the Veteran's disability due to PTSD has been manifested by symptoms demonstrating occupational and social impairment that involves deficiencies in most areas, including work, family relations, judgment, concentration, and mood.

3.  At no point during the period under appeal has the Veteran's PTSD disability resulted in total occupational and social impairment, manifested by gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name. 

5.  The evidence of record shows that the Veteran's PTSD disability at least as likely as not renders him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Service connection for chronic fatigue syndrome is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for a 70 percent rating, but not higher, for PTSD prior to April 1, 2009 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130, Diagnostic Code (Code) 9411 (2015).

3.  The criteria for an evaluation in excess of 70 percent rating for PTSD from April 1, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130, Code 9411 (2015).

4.  The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VCAA letters issued between September 2010 and February 2016 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ), during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the current claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Of note, based on the Veteran's statements during the hearing, the above issue was remanded by the Board for additional evidence.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) are in the record.  VA and private treatment records and have been associated with the record.  His Social Security Administration (SSA) records have been secured.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to his claim.  The duty to assist also include providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).  In that regard, the Veteran was afforded a VA (fee basis) examination in March 2008, December 2009 and December 2010, and VA examinations in March 2016.  The Board finds the examination reports and medical opinions to be thorough, complete, and consistent with the other evidence of record.  The opinions expressed were based on the Veteran's reported history, interview and examination of the Veteran, and review of the record.  The opinions provided a rationale and basis.  Based on the examination reports, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312(2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board finds that there has been substantial compliance with its prior remand directives as to the issues decided herein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria, Factual Background and Analysis

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Jandreau, supra.

Service Connection for Chronic Fatigue Syndrome

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  When the requirements for a chronic disease shown in service (or within the presumptive period under 38 C.F.R. § 3.307) are met, then all subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Walker v. Shinseki, 708 F. 3d 1331, 1335 (2013).  

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the alternative, service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran's DD Form 214 confirms that he served in Vietnam during the Vietnam Era (and is therefore presumed to have been exposed to herbicides/Agent Orange during such service).  Certain diseases may be service connected on a presumptive basis as due to exposure to herbicides/Agent Orange if manifested in a Veteran who served in the Republic of Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116.  Those diseases are listed in 38 C.F.R. § 3.309(e); chronic fatigue syndrome is  not among the listed diseases.  Therefore, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply, and service connection for such a disability on a presumptive basis, as due to exposure to Agent Orange is not warranted.  Notwithstanding the foregoing, a Veteran is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis of chronic fatigue syndrome.  On March 2016 VA examination, the Veteran provided no medical history of chronic fatigue syndrome; nor was a diagnosis rendered.  The examiner noted there was no pathology to render a diagnosis of chronic fatigue on examination or by history or in the medical records.  Accordingly, the record does not show that the Veteran currently has chronic fatigue syndrome.  

Congress has specifically limited entitlement to service-connection to those instances where a disease or injury in service resulted in a chronic currently shown disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board would further note that the Veteran has not been shown to have the medical training, credentials, or expertise to competently render a diagnosis of chronic fatigue syndrome.  In the absence of competent evidence that the Veteran has chronic fatigue syndrome, the threshold requirement for establishing service connection (evidence of a current disability) is not met.  Service connection for chronic fatigue syndrome is thus not warranted.

Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from generalized anxiety disorder and major depression under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Code 9411.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The Veteran's service-connected PTSD has been rated 30 percent prior to April 1, 2009 and 70 percent from April 1, 2009 under 38 C.F.R. § 4.130, Code 9411, and the General Rating Formula for Mental Disorders (General Formula), exclusive of several hospitalization periods.  Under the General Formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Code 9411.

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  The GAF scale score assigned does not determine the disability rating VA assigns; however, it is one of the medical findings that may be employed in that determination, and it is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability.  VAOPGCPREC 10-95; see Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Under DSM-IV, a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms. Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In this case, the Veteran seeks a rating in excess of 30 percent for his PTSD disability prior to April 1, 2009, and in excess of 70 percent from that date.

On the March 2008 VA (fee basis) psychiatric examination, the Veteran reported that he had continued difficulty falling asleep and remaining asleep most nights of the week.  He had troubling dreams several times weekly.  In the earlier years he was often angry.  He began mental health treatment "care" in 2006.  He is avoidant about watching information concerning Iraq and Vietnam.  He stays by himself most of the time.  He was anxious and suspicious when in public.  He is hypervigilant.  He is wary of people when he is out.  He watches the doors and exits.  He frequently feels sad, anxious and tearful.  He reported that he was taking a few months to stay by himself in order to try to overcome most symptoms of his PTSD.  He had never been psychotic.  There was no history of mania or hypomania.  The Veteran is married and has 4 children.  He worked for 20 years installing doors and windows.  He last worked in 2006.  

On examination, the Veteran appeared well-developed and well-nourished.  He was tearful as he discussed the traumatic events to which he was exposed in Vietnam.  He was open and forthcoming when he provided his history.  He was polite and cooperative during the interview.  He maintained eye contact well.  He was a reliable historian.  Speech and thought processes were goal directed.  His behavior was normal during the examination.  There were no psychomotor abnormalities noted.  He was oriented in all spheres.  Memory function was good for 3 out of 3 objects at one and 15 minutes.  There was no memory deficit could be elicited.  His mood and affect were sad and tearful.  He was not acutely suicidal, homicidal, psychotic, manic, hypomanic, obsessive or compulsive.  Fund of knowledge was good.  Abstracting ability was good.  Mathematical calculating ability was good.  Insight and judgment were good.  He was able to follow directions.  He completed his own activities of daily living, and performed chores and functioned at home.  The examiner opined that the Veteran suffers from PTSD, chronic, moderate, as his primary psychiatric diagnosis.  He suffers from secondary diagnoses of cannabis and opioid abuse in sustained full remission.  His cannabis and opioid abuse are the direct result of his PTSD.  At the time of the examination he was capable of working on a full-time basis, from a mental health point of view.  Due to the severity of his PTSD symptoms, he would be unable to handle full-time work such as he did for 20 years.  His concentration and memory function are diminished.  Additionally, when he has contact with people, he becomes irritable and angry.  He does not represent a danger to himself or anybody else.  The diagnosis was chronic moderate PTSD and cannabis and opioid abuse in sustained full remission.  His GAF was 55.  

On December 2009 VA (fee basis) psychiatric examination, the Veteran reported has difficulty falling asleep and remaining asleep.  His sleep quality was poor.  He reported that he thinks he may hear voices as he is drifting off to sleep.  He had never been psychotic.  He avoids contact with crowds.  He is uncomfortable in public settings.  He sits with his back to the wall in order to see the windows and doors.  He is apprehensive anxious, wary and suspicious in public.  He is hypervigilant in all settings.  The Veteran is easily startled by loud noises, sudden movements or certain smells.  He avoids watching information in the media concerning any type of combat.  

He was hospitalized psychiatrically twice in 2009 (February and August/September).  He had not been psychotic, acutely suicidal, homicidal, violent manic, hypomanic, obsessive or compulsive.  He had entertained fleeting suicidal thoughts but had never been acutely suicidal.  He lost his job in 2006.  He has not worked since.  He asserts that he is unable to work due to the medications he takes, his feeling of rejection concerning losing his job and his lack of skills.  The Veteran has not looked for work for several years.  He married in 1975 and he and his wife are estranged.  The Veteran worked for 20 years installing doors and windows.  He was fired in 2006 for lack of concentration and poor task completion.  He spends most of his time at home by himself.  He is trying to reconcile with his wife.  

On examination, he was well-developed and well-nourished.  He was open and forthcoming providing his history.  He was polite and cooperative during the interview.  He maintained eye contact well.  He was considered to be a truthful and reliable historian.  Speech and thought processes were goal directed.  His behavior was normal during this meeting.  No psychomotor abnormalities were noted.  The Veteran was oriented in all spheres.  Memory function was good for three out of three objects at one and fifteen minutes.  No memory deficit could be elicited.  Mood and affect were sad and anxious.  He was not acutely suicidal, homicidal, psychotic, manic, hypomanic, obsessive or compulsive.  Mathematical calculating ability was good.  Insight and judgment were good.

The examiner noted that in his opinion, the Veteran continues to suffer from the primary psychiatric diagnosis of PTSD.  He suffers from the secondary diagnoses of alcohol and cannabis use in sustained full remission.  The symptoms of these three disorders overlap and each underlying entity can be distinguished.  The Veteran does not represent a danger to himself or others.  He had not been psychotic, manic hypomanic, obsessive, compulsive acutely suicidal or homicidal, or violent.  He had never suffered from panic attacks or flat affect. 

The examiner concluded that the Veteran was mentally capable of managing his benefit payments in his own best interest.  He is able to perform all activities of daily living.  He is capable of performing daily hygiene.  The Veteran's prognosis for PTSD is guarded.  He had difficulty establishing and maintaining work and social relationships.  He spends most of his time by himself.  He is withdrawn from other people.  He is socially avoidant.  He becomes argumentative, irritable and agitated in public settings when he works in proximity to other people.  He continues to receive psychotropic medications.  He processes information normally.  He asserts that he is unable to work.  In the examiner opinion the Veteran was capable of performing work from a mental health point of view.  He would not be able to sustain concentration in emotionally stressful situations or work in proximity to other people on a sustained basis.  The Veteran is capable of performing specific tasks on a repeated basis provided he is aware of his specific assignments.  Additionally his supervisors would need to be aware that he suffers from PTSD.  This would enable the Veteran to continue working.  Although the Veteran is capable of performing work he is limited as to the extent of work he can perform as a result of his symptoms of PTSD.  The diagnoses were PTSD, combat-related, chronic, moderate, cannabis and alcohol abuse, in sustained full remission.  The GAF was 55.

On December 2010 VA psychiatric examination, the Veteran reported that he was getting help to address "why [he is] so angry."  He continued to have difficulty falling and remaining asleep each night.  His sleep quality is poor, he tosses, turns, sweats and thrashes.  He continues to suffer from specific and non -specific nightmares concerning his combat exposure in Vietnam.  He suffers from repeated unwanted intrusive thoughts during his waking hours.  He has no history of psychosis, mania, hypomania, obsessions or compulsions.  Sometimes when the Veteran awakes in the middle of the night it takes him a moment to get bearings.  During that time he perceives he hears voices.  He has not been truly psychotic during his waking hours.  He avoids watching all media information concerning combat.  He is wary about being in public; if he has to be in public he is watchful and suspicious.  He is easily startled by loud noises, sudden movements or certain smells.  He is hypervigilant in all settings.  He is quick to become irritable and angry.  He would like to reconcile with his wife, but they have repeated verbal arguments when they are in contact with each other.  He worked for more than 20 years as a driver at various jobs.  He last worked in 2006.  He worked at his job for six years until he was fired.  He was fired because of difficulty completing tasks and poor relations with co-workers.  He last worked as a driver and assembler.  He asserts that he is unable to work due to the medications he takes and his increased age making it difficult for him to perform physical tasks.  The Veteran is frequently anxious, irritable, and depressed.  He does not suffer from a clinically significant anxiety disorder or depressive disorder.

On mental status examination, the Veteran appeared to be well-developed and well-nourished.  He was open and forthcoming providing his history.  He was polite and cooperative during the interview.  He maintained eye contact well.  He was considered a truthful and reliable historian.  Speech and thought processes were goal directed.  His behavior was normal.  No psychomotor abnormalities were noted.  He was oriented in all spheres.  Memory function was good for three out of three objects at one and fifteen minutes.  No memory deficit could be elicited.  Mood and affect were sad.  He became tearful as he described his exposure to multiple traumatic events.  He was not acutely suicidal, homicidal, psychotic, manic, hypomanic, obsessive, or compulsive.  His fund of knowledge was good.  His abstracting ability was good.  Mathematical calculating ability was good.  Insight and judgment were good.  

The examiner noted that the Veteran continued to suffer from the established primary psychiatric diagnosis of PTSD, combat-related chronic.  The secondary diagnoses remain alcohol and cannabis abuse in sustained full remission.  The symptoms of the three disorders overlap each other, and the underlying entities can be distinguished from each other.  He does not represent an acute threat to himself or anybody else.  Through the years he has had fleeting suicidal thoughts and he has not acted upon them.  He has not been routinely violent, homicidal, psychotic, manic, hypomanic, obsessive or compulsive.  The Veteran no longer abuses substances.  He did not receive a head injury or lose consciousness.  He processes information well.  He continues to suffer from multiple symptoms of PTSD.  He is particularly troubled by his sleep related problems, unwanted intrusive thoughts during the daytime and outbursts of anger.  He is significantly socially avoidant.  He is worried that he will become angry or violent in a public setting.  He is able to comprehend and complete simple commands.  He is able to comprehend complex commands.  He has difficulty completing complex commands if it entails working in proximity to other people or applying sustained emotional and cognitive effort.  He would be able to perform some work from a mental health point of view.  It was beyond the examiner's purview to provide an opinion concerning his capacity to work as a result of his medical problems.  He would not be able to perform executive level work or perform in a leadership role.  He would be able to perform repetitive work in a relatively stress-free environment.  His superiors would need to be aware of his mental health problems, and they would need to be supportive.  While the Veteran may feel anxious, irritable and occasionally angry in the work setting he would be capable of performing sedentary work at the tasks mentioned above.  He has difficulty establishing and maintaining relationships.  He is significant socially isolated.  He is able to perform all activities of daily living.  He is capable of performing daily hygiene.  He had no current legal problems.  He does not require further diagnostic testing for mental health problems.  The information available in the Veteran's medical record is consistent with the diagnosis established today. 

The Veteran's prognosis for PTSD remains guarded.  His claimed stressors are related to his fear of hostile military activity.  He continues to receive multiple psychotropic medications.  The diagnoses under Axis I were PTSD, combat-related, chronic and cannabis and alcohol abuse, in sustained full remission.  His GAF score was 54.

On March 2016 VA PTSD examination, the Veteran reported no significant changes since his last examination in social, marital, family occupational, behavioral and substance abuse history.  The Veteran had symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, mild memory loss, such as forgetting names, directions or recent events, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting.  The Veteran did not have symptoms of disorientation to time or place, intermittent inability to perform activities of daily living, including maintenance of minimal hygiene, persistent danger of hurting self or others, grossly inappropriate behavior, persistent delusions or hallucinations, gross impairment in thought processes or communication, memory loss for names of close relatives, own occupation, or own name.  The Veteran's level of occupational and social impairment with regard to all mental diagnoses was best summarized by reduced reliability and productivity.  The Veteran has not worked since 2006 when he relocated.  He did not pursue employment at that time.  He reported that he resigned from previous jobs and that he was never written-up or suspended.  The diagnoses were PTSD and other specified depressive disorder.  The examiner noted that symptoms of hyper-vigilance, emotional numbing, avoidance, and re-experiencing are attributable to his PTSD diagnosis; and symptoms of sadness, anhedonia, hopelessness, worthlessness, and reduced interest in social relationships are thought to be related to the depressive disorder diagnosis, primarily.  

In this case, the Board notes that while there has been some fluctuation in the severity of the Veteran's PTSD symptoms during the appeal period, the overall severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted.  There is no basis for finding a significant change in severity prior to 2009.  By this decision, the Board is resolving all doubt in the Veteran's favor to award an increased rating for disability due to PTSD to 70 percent for the period prior to April 1, 2009.  

The Board has considered the Veteran's reports that his PTSD disability has affected his ability to obtain and maintain employment.  It is apparent that his symptomatology affected his ability to maintain employment, as demonstrated by him being fired in 2006 for lack of concentration and poor task completion.  The Board has considered the findings in the 2008 VA examination that due to the severity of the Veteran's PTSD symptoms, he would be unable to handle full-time work such as he did for 20 years.  His concentration and memory function are diminished.  However, the VA (fee basis) examiner (2009 and 2010 VA examination reports) noted that while the Veteran may feel anxious, irritable and occasionally angry in the work setting he would be capable of performing sedentary work at the tasks mentioned above.

That said, there is no evidence that the Veteran's PTSD results in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  While VA examiners have noted that the Veteran reported that he perceives that he hears voices, there is no indication that he had overt psychosis or experienced persistent symptoms.  Also, the Veteran has consistently received a GAF scale score range that falls into the category that suggests moderate symptomatology, but not scores indicative of totally disabling symptomatology.  In short, there is no basis for a 100 percent evaluation.

The relevant findings recorded and tracked throughout the appeal period support the criteria for the 70 percent disability rating for that entire appeal period, but not higher.  This determination represents a partial grant and a partial denial.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been applied to resolve the matters on appeal in a manner favorable to the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

However, in this case, the medical evidence fails to show anything unique or unusual about the disability at issue that would render the schedular criteria inadequate.  The record does show that the Veteran had been hospitalized at least 3 times for psychiatric disability, but notwithstanding, his main symptoms are contemplated in the assigned 70 percent rating, and he was assigned temporary total ratings corresponding to the hospitalization periods.  A rating in excess of that assigned is provided for certain manifestations of his PTSD, but the probative evidence reflects that those manifestations are not present in this case.  The rating criteria adequately describe the severity and symptomatology of the Veteran's service-connected mental health disability.  His PTSD is contemplated by the rating schedule, and no extraschedular referral is required.  Accordingly, an extraschedular rating is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

TDIU 

TDIU is warranted where the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, because of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total and when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In June 1999, VA's Office of General Counsel (OGC) issued VAOPGCPREC 6-99 addressing questions of whether a claim for TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that OGC precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for TDIU, requiring dismissal of the TDIU claim. 

However, the United States Court of Appeals for Veterans Claims (Court) subsequently took a position contrary to the one reached in VAOPGCPREC 6-99, holding that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation. See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114 (s) (West 2002) by having an "additional" disability of 60 percent or more ("housebound" rate)).  In view of the issuance by the Court of its decision in Bradley, which recognized that it was possible for a veteran first to be awarded TDIU based on a single disability and subsequently receive schedular disability ratings for other conditions that would not duplicate in the count of disabilities for special monthly compensation purposes (that is, separate disabilities that could combine for a 60 percent disability rating), in November 2009, the VA General Counsel partially withdrew VAOPGCPREC 6-99 to the extent it was inconsistent with Bradley.

In the case at hand, the Veteran is in receipt of a 100 percent rating for status post myocardial infarction and a 70 percent rating for PTSD.  The Board has therefore considered whether there is sufficient evidence to establish TDIU on the basis of PTSD.  As the Veteran's rating for PTSD is 70 percent, the schedular criteria for consideration for TDIU are met.  See 38 C.F.R. § 4.16(a).  The remaining question before the Board in adjudicating this appeal is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of the service-connected PTSD.

The record contains examination reports that address the question of whether the Veteran's PTSD disability precludes him from securing or following a substantially gainful occupation.  Notably, the medical opinions of record demonstrate that the Veteran's PTSD disability significantly impairs his ability to follow substantially gainful employment.  The same doctor conducted the March 2008, December 2009 and December 2010 VA (fee basis) psychiatric examinations.  In his March 2008 opinion, the examiner noted that due to the severity of the Veteran's PTSD symptoms, he would be unable to handle full-time work such as he did for 20 years.  His concentration and memory function were diminished.  Additionally, when he has contact with people, he becomes irritable and angry.  In the December 2009 and December 2010 VA (fee basis) examination reports, the examiner determined that the Veteran was capable of performing work from a mental health point of view, but then notes the Veteran would not be able to sustain concentration in emotionally stressful situations or work in proximity to other people on a sustained basis.  The examiner noted that the Veteran was capable of performing specific tasks on a repeated basis provided he was aware of his specific assignments.  Additionally the Veteran's supervisors would need to be aware that he suffers from PTSD.  Although the Veteran is capable of performing work, he is limited as to the extent of work he can perform as a result of his symptoms of PTSD.  

The Board would note that the standards of 38 C.F.R. § 4.16 differ markedly from the criteria for a 100 percent evaluation under Diagnostic Code 9411.  That code section requires total occupational and social impairment, based upon specific PTSD symptoms which may be present.  For a grant of TDIU, the Board must instead determine whether the evidence as to whether the Veteran is unable to secure or follow a substantially gainful occupation due to PTSD is at least in equipoise.  The specific examination findings, along with evidence that the Veteran has not worked since 2006 and would have substantial challenges in returning to employment, let alone that which is substantially gainful, suggests that the evidence is in fact at least in equipoise.

As the Board finds that the evidence is in equipoise as to whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected PTSD, entitlement to TDIU on the basis of PTSD is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102 (benefit of the doubt rule); 4.16(a) (criteria for schedular TDIU).


ORDER

Service connection for chronic fatigue syndrome is denied.

A rating of 70 percent, but not higher, for PTSD prior to April 1, 2009 is granted, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 70 percent for PTSD from April 1, 2009 is denied. 

Entitlement to TDIU is granted.  


REMAND

The Board previously remanded the issues of service connection for obstructive sleep apnea, erectile dysfunction, hypertension, and a prostate disability in November 2015.  In the remand, the examiner was requested to ascertain whether the claimed disorders were at least as likely as not etiologically related to service, including in-service jumps, combat-related falls, and herbicide exposure, and also whether such disorders were aggravated by the service-connected PTSD or heart disease.  In addressing these matters in a March 2016 opinion, the examiner provided insufficient information with regard to these claims.  The examiner noted the absence of the four claimed disabilities at separation from service, provided onset dates for each disability, and noted that a "review of literature did not find an association between herbicide exposure 30 years previously, PTSD or heart disease" and the claimed disabilities.  The Board, however, requested an opinion with specific findings as to in-service incidents and aggravation.  A further opinion for all four claims is thus required.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental VA medical opinion from the same examiner that rendered the March 2016 opinion.  If that examiner is not available, then obtain the medical opinion from an appropriate provider to determine the current nature and the likely etiology of obstructive sleep apnea, erectile dysfunction, hypertension, and a prostate disability.  Specifically, please note whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such disorders: 1) are etiologically related to any incident of service, including jumps, combat-related falls, and herbicide exposure; or 2) are aggravated by the service-connected PTSD and/or heart disease. 

The rationale for all opinions expressed should be provided.  The examiners should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching his or her conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After the development has been completed, readjudicate the claims for service connection for obstructive sleep apnea, erectile dysfunction, hypertension, and a prostate disability.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


